 1   Office of the Arizona Attorney General
     Michael E. Gottfried, Bar No. 010623
 2   Assistant Attorney General
     2005 N. Central Avenue
 3   Phoenix, Arizona 85004-1592
     Telephone: (602) 542-1645
 4   Fax: (602) 542-3393
     Michael.Gottfried@azag.gov
 5
     Daniel P. Struck, Bar No. 012377
 6   Rachel Love, Bar No. 019881
     Timothy J. Bojanowski, Bar No. 022126
 7   Nicholas D. Acedo, Bar No. 021644
     STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 8   3100 West Ray Road, Suite 300
     Chandler, Arizona 85226
 9   Telephone: (480) 420-1600
     Fax: (480) 420-1696
10   dstruck@strucklove.com
     rlove@strucklove.com
11   tbojanowski@strucklove.com
     nacedo@strucklove.com
12
     Attorneys for Defendants
13
14                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF ARIZONA
15
     Victor Parsons, et al., on behalf of themselves     NO. 2:12-cv-00601-ROS
16   and all others similarly situated; and Arizona
     Center for Disability Law,
17                                           Plaintiffs,
                    v.                                   DEFENDANTS’ RESPONSE TO
18                                                       PLAINTIFFS’ SUPPLEMENTAL
     Charles Ryan, Director, Arizona Department          REQUEST IN SUPPORT OF
19   of Corrections; and Richard Pratt, Interim          MOTION FOR STATUS HEARING
     Division Director, Division of Health Services, (DOC. 3039; 2999)
20   Arizona Department of Corrections, in their
     official capacities,
21                                         Defendants.

22          Defendants Charles Ryan and Richard Pratt oppose Plaintiffs’ Supplemental

23   Request for Status Hearing. (Doc. 3039). There has been no change in circumstances since

24   Plaintiffs filed their September 10, 2018 request for resumption of monthly status

25   hearings. (Doc. 2999). An in-person hearing to discuss Plaintiffs’ proposed agenda items

26   does not warrant the substantial cost of out-of-state travel by Plaintiffs’ counsel, waste of

27   the parties’ resources, and the expenditure of judicial resources. Moreover, none of the

28   proposed agenda items pertain to any pending motions, nor do the issues require Court
 1   intervention or subversion of normal motion practice procedures. This Court should deny
 2   Plaintiffs’ request.
 3      I.       PLAINTIFFS’ REQUESTS AND DEFENDANTS’ RESPONSES
 4           Plaintiffs Seek to Update the Court Regarding Proposed Experts
 5           Plaintiffs open their supplemental request for a status hearing by requesting they be
 6   able to update the Court in-person about the status of their proposed experts. They then
 7   specifically advise that Dr. Venters can no longer serve as an expert, but Plaintiffs’ other
 8   two proposed experts can. There is no need for a hearing for Plaintiffs’ counsel to tell the
 9   Court in-person exactly what they just told the Court in one paragraph. Plaintiffs’ request
10   is unnecessary and a waste of time and resources.1
11           Plaintiffs’ Proposed Agenda Item 1:
12           Defendants’ [alleged] continuing non-compliance with performance measures set
13   forth in the October 10, 2017 Order to Show Cause (Doc. 2373) and/or performance
14   measures previously found substantially noncompliant by the Court, and the status of
15   Defendants’ remedial plans. [See, e.g., Doc 1583 at 2, Doc 1709 at 1, Doc. 2030 at 2,
16   Doc. 2430 at 2-3, Doc. 2764 at 2, Doc. 3020 at 1-2].
17           Defendants’ Response:
18           This is the same Agenda Item 1 as requested in Plaintiffs’ September 10, 2018
19   Request for Status Hearing. (Doc. 2999). Nothing has changed and therefore Defendants’
20   response is the same. There is no motion or Court Order requiring specific action by
21   Defendants on this issue other than monthly reporting under the terms of the Stipulation.
22
             1
23           Moreover, Defendants have filed a Motion to Stay regarding these orders. (Doc.
     2971.) Because briefing on the Motion to Stay is complete and therefore awaits the
24   Court’s ruling, a status hearing to discuss these items is unnecessary. (Docs. 2971, 2992,
25   3001.) Additionally, since it is left to the Court to decide whether to ultimately appoint
     experts (and who), a hearing simply to get an update from the Court on its progress is
26   unnecessary. Defendants submitted their plan and Plaintiffs have filed a response. (Doc.
     2948, 2961, 2969.) It is in the Court’s hands. Thus, there is nothing to gain from an in-
27
     court update on its status
28

                                                   2
 1   In accordance with the Stipulation requirements, Defendants provide monthly CGAR
 2   reports that track Defendants’ compliance with their performance measures. If Plaintiffs’
 3   counsel desire an update on remedial plans, the parties can simply arrange for a telephone
 4   call. There is no reason that Plaintiffs’ counsel must travel from out of state and appear in
 5   court to ask Defendants’ counsel questions about remedial plan updates. These
 6   discussions can, and should, occur between the parties. There is no need for the Court to
 7   preside over what is historically simply a reporting by Defendants’ counsel as to
 8   explanations for performance measure scores and remedial plan status, and a few follow-
 9   up questions, if any, by Plaintiffs’ counsel along with Plaintiffs’ counsels’ comments on
10   Defendants’ reports. If Court intervention is necessary, the parties can file appropriate
11   pleadings and request relief.2
12          Plaintiffs’ Proposed Agenda Item 2:
13          Plaintiffs’ Motion for Attorneys’ Fees for enforcement/litigation of the Stipulation
14   in FY 2018.      [Doc. 3026 (Motion); Doc. 3032 (Defs’ Response, requesting oral
15   arguments); Plf’s Reply due November 2, 2018].
16          Defendants’ Response:
17          The Motion is fully briefed. A request for a status hearing on this issue makes no
18   sense. There is nothing to do but await the Court’s ruling. No status hearing is needed for
19   Plaintiffs’ counsel to tell the Court that the Motion is fully briefed and awaiting a ruling.
20   The Court knows this.
21   ///
22   ///
23   ///
24   ///
25
26          2
              Plaintiffs’ attempt to paint this case before the Court and in the media as one of
27   “chronic noncompliance” with the Stipulation is undermined by the fact that Magistrate
     Judge Duncan has found Defendants to be substantially noncompliant with only 17% of
28   the performance measures/facilities (Doc. 2960), a fact Plaintiffs cannot dispute.


                                                  3
 1          Plaintiffs’ Proposed Agenda Item 3:
 2          Defendants’ continuing refusal to timely pay Plaintiffs’ monitoring fees as required
 3   by ¶44 of the Stipulation (Doc. 1185). [Doc. 3026 (Motion); Doc. 3037 (Defs’ Response);
 4   Plfs’ Reply due October 31, 2018.
 5          Defendants’ Response:
 6          First, Defendants deny Plaintiffs’ allegation of “continuing refusal to timely pay.”
 7   Second, Plaintiffs’ counsel received their 2018 second quarter monitoring fees/costs
 8   payment on October 26, 2018. Third, Defendants already advised the Court in Doc. 3037
 9   as to the status of payment and general reasons for Defendants’ objections to Plaintiffs’
10   monitoring bills. There is nothing further to discuss on this issue and no status hearing is
11   needed.
12          Plaintiffs’ Proposed Agenda Item 4:
13          The planned transfer of all juvenile girls currently housed at Perryville-Minors Unit
14   to Tucson-Minors Unit, (see 4T Investigators, “Risky Relocation,” 10/3/18, available at
15   https://kvoa.com/news/n4t-investigators/2018/10/03/n4t-investigators-risky-relocation/),
16   and the possible impact upon the monitoring of Performance Measures that involve
17   minors (health care PMs 33,34, 62, 73) as well as the impact upon maximum custody
18   monitoring.
19          Defendants’ Response:
20          Plaintiffs’ counsel essentially ask this Court to order that attorneys from different
21   states converge before the Court so that Plaintiffs’ counsel can ask Defendants’ counsel
22   questions about a media article. Such a request is inappropriate and an attempt at a grand
23   waste of the parties’ and the Court’s resources. If Plaintiffs’ counsel have questions, they
24   could call Defendants’ counsel and ask questions – or write. The Court does not need to
25   be involved.    There is no dispute, no motion pending, and, most importantly, the
26   Stipulation does not in any way require Defendants to ask permission of or consult with
27   Plaintiffs’ counsel in management of its prison populations – which sometimes involves
28   relocating populations to different complexes. Lastly, media does not dictate the course

                                                  4
 1   of this case. This agenda item is an example of Plaintiffs’ counsels’ attempt to use the
 2   media to impermissibly expand the scope of the Stipulation.
 3            Plaintiffs’ Proposed Agenda Item 5:
 4            Update regarding the outbreaks of scabies at ASPC-Douglas and ASPC-Tucson.
 5            Defendants’ Response:
 6            This is another non-Stipulation “issue” item that does not warrant a status hearing.
 7   Plaintiffs’ counsel had a concern, requested an update, and this same date Defendants’
 8   counsel sent Plaintiffs a letter regarding their demand for an update (objecting to
 9   Plaintiffs’ demand for Defendants to create lists and “final reports” where no such
10   documents exist and where Fed.R.Civ.P. 34 expressly protects Defendants from having to
11   do the same). Plaintiffs’ counsel have mail, telephone, visitation, and electronic access to
12   the class members’ medical records such that they can determine which of their clients
13   allegedly contracted scabies. Defendants are not obligated to perform investigations for
14   Plaintiffs’ counsel on an issue not governed by the Stipulation. Most importantly, there is
15   no provision of the Stipulation that requires Defendants to provide Plaintiffs’ counsel with
16   updates such as this. Nor is there any motion pending in this regard and, as such, there is
17   nothing for the Court do in this regard. A request for a status hearing to demand answers
18   from Defendants’ counsel in front of the Court is not appropriate. There is no Court
19   intervention needed on this agenda item.
20      II.      CONCLUSION
21            Based upon the foregoing, Defendants respectfully request this Court deny
22   Plaintiffs’ supplemental request. Plaintiffs ask the Court to set monthly or periodic status
23   hearings. However, both Plaintiffs’ original request and the supplemental request
24   demonstrate that there is no need for monthly status hearings. The agenda items they list
25   require no Court intervention and often exceed the scope of the Stipulation.
26
27
28

                                                   5
 1   DATED this 8th day of November, 2018.
 2                                   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 3
 4                                   By /s/Rachel Love
 5                                      Daniel P. Struck
                                        Rachel Love
 6                                      Timothy J. Bojanowski
                                        Nicholas D. Acedo
 7                                      3100 West Ray Road, Suite 300
                                        Chandler, Arizona 85226
 8
                                           Office of the Arizona Attorney General
 9                                         Michael E. Gottfried
                                           Assistant Attorneys General
10                                         2005 N. Central Avenue
                                           Phoenix, Arizona 85004-1592
11
                                           Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       6
 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on November 8, 2018, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:           ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:    agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                             kleach@perkinscoie.com
 6
     Amy B. Fettig:          afettig@npp-aclu.org
 7
     Asim Dietrich:          adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 8                           phxadmin@azdisabilitylaw.org
 9   Caroline N. Mitchell:   cnmitchell@jonesday.com; mlandsborough@jonesday.com;
                             nbreen@jonesday.com
10
     Corene T. Kendrick:     ckendrick@prisonlaw.com; edegraff@prisonlaw.com
11
     Daniel Clayton Barr:    DBarr@perkinscoie.com; docketphx@perkinscoie.com;
12                           sneilson@perkinscoie.com
13   David Cyrus Fathi:      dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
14   Donald Specter:         dspecter@prisonlaw.com
15   Jessica Pari Jansepar Ross: jross@azdisabilitylaw.org
16   John Howard Gray:       jhgray@perkinscoie.com; slawson@perkinscoie.com
17   John Laurens Wilkes: jlwilkes@jonesday.com, dkkerr@jonesday.com
18   Jose de Jesus Rico:     jrico@azdisabilitylaw.org
19   Kathleen E. Brody       kbrody@acluaz.org
20   Kirstin T. Eidenbach:   kirstin@eidenbachlaw.com
21   Maya Abela              mabela@azdisabilitylaw.org
22   Rose Daly-Rooney:       rdalyrooney@azdisabilitylaw.org
23   Sara Norman:            snorman@prisonlaw.com
24   Rita K. Lomio:          rlomio@prisonlaw.com
25   Victoria Lopez:         vlopez@aclu.org
26   ///
27   ///
28   ///

                                                 7
 1         I hereby certify that on this same date, I served the attached document by U.S.
     Mail, postage prepaid, on the following, who is not a registered participant of the
 2   CM/ECF System:
 3         N/A
 4                                         /s/Rachel Love
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              8
